108 F.3d 1387
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Mario URIARTE-GONZALEZ, Defendant-Appellant.
No. 96-50159.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 6, 1997.Decided March 10, 1997.As Amended on Denial of Rehearing and Suggestion forRehearing En Banc July 10, 1997.

Before:  BOOCHEVER, KOZINSKI and NOONAN, Circuit Judges.
MEMORANDUM*
Appellant was arrested after driving a marijuana-laden truck from Mexico to California.  He pled guilty to importation and conspiracy to import marijuana, and possession and conspiracy to possess marijuana with intent to distribute;  he was sentenced to 87 months in prison.  The only issue on appeal is whether the district judge erred in finding Uriarte ineligible for the "safety valve," 18 U.S.C. § 3553(f), a sentencing provision which allows the judge to avoid imposing an otherwise applicable mandatory minimum term when five criteria are met.
The judge found that Uriarte was not "candid and cooperative," R.T. at 60 (March 11, 1996), and therefore did not comply with the requirement of section 3553(f)(5) that, no later than the time of sentencing, he truthfully provide whatever information he has regarding his offense.  The judge based this finding on discrepancies between Uriarte's assertions during his plea allocution and other evidence before the court.  Specifically, Uriarte claimed he took possession of the truck in the United States--an apparent effort to avoid an obstruction of justice enhancement at sentencing.  The district court found, on the basis of credible evidence, that Uriarte drove the truck across the border.


1
Factual findings made by a judge in deciding whether to apply the safety valve are reviewed for clear error.  United States v. Shrestha, 86 F.3d 935, 938 (9th Cir.1996).  Judge Enright did not clearly err in finding that Uriarte had not made the truthful disclosure required by section 3553(f)(5).


2
In any event, by driving off while the Border Patrol agent's arm was still in the truck and dragging the agent 15 feet before he freed himself, Uriarte used violence justifying the district court's ruling that the safety-valve provision was inapplicable.


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3